                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 17-cv-00751-RM-KMT

UNITED STATES OF AMERICA,

              Plaintiff,

v.

1.     $8,192.70 HELD IN FIRST BANK ACCOUNT #2026030437;
2.     $50,692.95 HELD IN FIRST BANK ACCOUNT #2021245699;
3.     $557.10 HELD IN FIRST BANK ACCOUNT #2021248833;
4.     $31,821.72 HELD IN FIRST BANK ACCOUNT #2021250811;
5.     $71,373.36 HELD IN KIRKPATRICK BANK ACCOUNT #2015009936;
6.     ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #209158661;
7.     ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #556396807;
8.     ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #806530163;
9.     ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #630110356;
10.    ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #630090699;
11.    ALL FUNDS HELD IN CHARLES SCHWAB ACCOUNT #72221164;
12.    ALL FUNDS HELD IN CHARLES SCHWAB ACCOUNT #39014713;
13.    4567 MIRA DEL SOL COURT, CASTLE ROCK, COLORADO;
14.    25892 EAST 5TH PLACE, AURORA, COLORADO;
15.    1152 SOUTH ZENO WAY, UNIT E, AURORA, COLORADO;
16.    2675 SOUTH DANUBE WAY, UNIT 205, AURORA, COLORADO;
17.    21962 EAST CRESTLINE PLACE, AURORA, COLORADO;
18.    2012 DODGE CHALLENGER, VIN 2C3CDYBT4CH101201;
19.    $15,680.00 IN UNITED STATES CURRENCY; and
20.    2013 DODGE CHARGER, VIN 2C3CDXGJ9DH514346.

            Defendants.
______________________________________________________________________________

     FINAL ORDER OF FORFEITURE AS TO CERTAIN DEFENDANT ASSETS
______________________________________________________________________________

       THIS MATTER comes before the Court on the United States’ Unopposed Motion for

Final Order of Forfeiture as to Certain Defendant Assets (“Motion”) (ECF No. 176) based on a
settlement between the relevant interested parties. Upon consideration of the Motion, the court

record, and the applicable statutes, rules, and case law, and being otherwise fully advised, the

Court makes the following findings of fact and conclusions of law:

       1.      The United States commenced this civil forfeiture action pursuant to 21 U.S.C.

§ 881 and 18 U.S.C. § 981;

       2.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1355;

       3.      All known interested parties have been provided an opportunity to respond and

that publication has been effected as required by Rule G(4) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions (ECF Nos. 63, 64, 69, and 171);

       4.      Based upon the facts and verification set forth in the Second Amended Verified

Complaint for Forfeiture in Rem, it appears by a preponderance of the evidence that there was

reasonable cause for the seizure of Defendant Assets (as defined below), and a certificate of

reasonable cause should be granted pursuant to 28 U.S.C. § 2465;

       5.      The facts and verifications as set forth in the Second Amended Verified

Complaint for Forfeiture in Rem provide probable cause and an ample basis, by a preponderance

of the evidence, for a final judgment and order of forfeiture as to Defendant Assets as to all

claims asserted against them;

       6.      The United States and Claimants Michael Stonehouse, Elizabeth Organic Tomato

Growers LLC, GDS LLC, Interactive Global Management, Michael A. Stonehouse Irrevocable

Trust, Michael A. Stonehouse Living Trust, Stone Casa LLC, the Stonehouse Foundation,

Guadalupe DelCarmen Stonehouse, and Guadalupe D. Stonehouse Living Trust have reached an




                                                 2
agreement through an Addendum to Settlement Agreement resolving their respective claims and

interests to the following defendant assets (“Defendant Assets”):

                 a.       $8,192.70 held in First Bank account #2026030437;

                 b.       $50,692.95 held in First Bank account #2021245699;

                 c.       $557.10 held in First Bank account #2021248833;

                 d.       $31,821.72 held in First Bank account #2021250811; and

                 e.       $71,373.36 held in Kirkpatrick Bank account #2015009936;1

        7.       The following Defendant Assets shall be forfeited to the United States:

                 a.       $8,192.70 held in First Bank account #2026030437;

                 b.       $50,692.95 held in First Bank account #2021245699;

                 c.       $557.10 held in First Bank account #2021248833;

                 d.       $31,821.72 held in First Bank account #2021250811; and

                 e.       $71,373.36 held in Kirkpatrick Bank account #2015009936;

        8.       In accordance with the parties’ Settlement Agreement, the parties waive any claim

to costs and attorney’s fees under Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1;

        9.       Other than the ten Claimants identified in paragraph 6 above, no other claims to

the above-identified Defendant Assets have been filed;

        10.      Pursuant to Fed. R. Civ. P. 54(b), a district court may “direct entry of a final

judgment as to one or more, but fewer than all, claims or parties only if the court expressly

determines there is no just reason for delay”;


1 The Motion also requests a final order as to defendant 4567 Mira Del Sol Court, Castle Rock, Colorado but the
Court has already addressed this asset in its prior order and judgment. (ECF No.128 & 129.) Accordingly, the
Court need not address this defendant here again.

                                                        3
          11.   In determining whether a Rule 54(b) certification should be entered, the Court

should determine (1) that the judgment is final and (2) that there is no just reason for delay of

entry of its judgment. New Mexico v. Trujillo, 813 F.3d 1308, 1316 (10th Cir. 2016);

          12.   District courts should consider “whether the claims under review are separable

from the others remaining to be adjudicated and whether the nature of the claims already

determined is such that no appellate court would have to decide the same issues more than once

even if there were subsequent appeals.” Trujillo, 813 F.3d at 1316 (internal brackets omitted)

(quoting Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 8 (1980));

          13.   There are seven claims for relief asserted against the above-identified Defendant

Assets:

                a.     First Claim against defendant $8,192.70 held in First Bank account
                       #2026030437;

                b.     Second Claim against defendant $50,692.95 held in First Bank account
                       #2021245699;

                c.     Third Claim against defendant $557.10 held in First Bank account
                       #2021248833;

                d.     Fourth Claim against defendant $31,821.72 held in First Bank account
                       #2021250811; and

                e.     Fifth Claim against defendant $71,373.36 held in Kirkpatrick Bank
                       account #2015009936;

          14.   Upon consideration of the relevant factors, the Court finds that the claims against

the Defendant Assets are separable and distinct from the remaining claims pending against the

remaining defendant assets. The entry of a final judgment will resolve fully and finally the only

dispute involving the Defendant Assets. Without entry of a final judgment, the above-identified



                                                  4
Defendant Assets may not appeal this Order until a myriad of separable issues and claims

involving other defendant assets are resolved;

         15.    The Court expressly concludes and determines (a) there is no just reason for

delay; and (b) the judgment should be certified as a final judgment pursuant to Fed. R. Civ. P.

54(b).

         16.    Accordingly, all third-party interests have been resolved as to the following

Defendant Assets:

                a.      $8,192.70 held in First Bank account #2026030437;

                b.      $50,692.95 held in First Bank account #2021245699;

                c.      $557.10 held in First Bank account #2021248833;

                d.      $31,821.72 held in First Bank account #2021250811; and

                e.      $71,373.36 held in Kirkpatrick Bank account #2015009936.

         Based on the foregoing, it is therefore ORDERED:

         THAT the United States’ Unopposed Motion for Final Order of Forfeiture as to Certain

Defendant Assets (ECF No. 176) is GRANTED;

         THAT the United States shall have full and legal title to the following Defendant Assets,

and may dispose of the assets in accordance with law and in accordance with the terms and

provisions of the parties’ Settlement Agreement and Addendum to Settlement Agreement:

                a.      $8,192.70 held in First Bank account #2026030437;

                b.      $50,692.95 held in First Bank account #2021245699;

                c.      $557.10 held in First Bank account #2021248833;

                d.      $31,821.72 held in First Bank account #2021250811; and


                                                 5
               e.     $71,373.36 held in Kirkpatrick Bank account #2015009936;

       THAT the Clerk of the Court is directed to enter Final Judgment as to Defendant Assets

pursuant to Fed. R. Civ. P. 54(b); and

       THAT this Order shall service as a Certificate of Reasonable Cause as to Defendant

Assets under to 28 U.S.C. § 2465.

       DATED this 29th day of July, 2019.

                                                  BY THE COURT:



                                                  ____________________________________
                                                  RAYMOND P. MOORE
                                                  United States District Judge




                                              6
